Hall, J.
1. The presiding judge did not abuse his discreción in refusing to grant a new trial, after there had been three verdicts in favor of the defendant, in a case where the evidence was directly conflicting on all of the material issues.
2. Although an error is assigned in a ground of a motion for new trial because the court rejected a transcript from certain books, which was furnished by witness in response to a subpoena duces tecum, in com-: pliance with' §3517 of the Code, yet when the transcript so rejected is not set out nor the ground of its rejection shown, it is impossible for this court to determine whether it was pertinent and relevant evidence.
Judgment affirmed.